DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  BEACHES MRI a/a/o JERRY M. CAJUSTE, ELITE SPINE GROUP
 a/a/o JERRY CAJUSTE, and BLUE WATER PAIN SOLUTIONS, P.A.
      d/b/a FLORIDA PAIN CENTER a/a/o JERRY CAJUSTE,
                         Appellants,

                                   v.

              BRISTOL WEST INSURANCE COMPANY,
                          Appellee.

                    Nos. 4D21-795 and 4D21-796

                          [February 3, 2022]

  Consolidated appeals from the County Court for the Seventeenth
Judicial Circuit, Broward County; John D. Fry, Judge; L.T. Case Nos.
CONO19-5868, CONO19-15276, CONO19-15332 and CONO20-12188.

  Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellants.

  Anthony J. Parrino and Jennifer W. Opiola of Reynolds Parrino &
Shadwick PA, St. Petersburg, and Olga Acosta Farmer of Law Offices of
Sanabria & Marsh, Oklahoma City, OK, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.